DETAILED ACTION
This action is in response to applicant’s amendment received on 05/03/2021. Amended claims 1 and 17 are acknowledged. Claims 1-6 and 7-20 are pending. Claim 7 is cancelled. 

Claim Objections
Claims 1-3 and 10-11 are objected to because of the following informalities:  
Regarding claim 1, in line 5, “wherein a recess is formed…” should read --wherein a first recessed is formed…--.
Regarding claim 2 and 10, in line 2 of each, “the recess comprises two recesses respectively…” should read --the first recess comprises two first recesses respectively …--.
Regarding claims 3 and 11, in line 2 of each, “the recess is disposed…” should read –the first recess is disposed…--.
Appropriate correction is required in order to have clarity with respect to claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (US 2006/0249282).
Regarding claim 1, Song discloses: 
a heat transfer plate (10) for a plate heat exchanger [par. 0002] (figs. 1 and 4), the heat transfer plate (10) comprising: 
a plate body (10) having a first side and a second side opposite to the first side (see annotated fig. 4-SONG-FIRST SEGMENT, page 3);
a gasket groove (13) formed on the plate body (10), depressed from the plate body (10) in a direction from the first side towards the second side (see annotated fig. 4-SONG-FIRST SEGMENT, below)

each side wall extending downward from the plate body (10) to the bottom wall and the bottom wall having a bottom wall body (see annotated fig. 4-SONG-FIRST SEGMENT, below);
wherein the gasket groove (13) includes a first segment and a second segment serially arranged and connected in a lengthwise direction of the gasket groove (see annotated fig. 1-SONG, page 4),
the first segment extending along a first length of the gasket groove (13) (see annotated fig. 1-SONG, page 4), and the second segment extending along a second length of the gasket groove (13) that is different than the first length (see annotated fig. 1-SONG, page 4) (it is noted, the gasket groove of Song is formed along both the outer circumference of the fluid holes -12’- and the edge of the heat transfer plate -10-) [par. 0004, lines 15-17 and par. 0010, lines 2-7],

    PNG
    media_image1.png
    655
    714
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    752
    707
    media_image2.png
    Greyscale

the first segment being in an area around an inlet opening (12’) (see annotated fig. 1-SONG, above) (it is noted, again, per par. 0010, lines 1-8, the groove -13- is formed in an area around the inlet opening), and the second segment extending in a direction from the inlet opening (12’) to an outlet opening (12’) along an edge portion of the plate body (10) (see annotated fig. 1-SONG, above) (it is noted, again, per par. 0010, lines 1-8, the groove -13- is also formed in an area along the length of the plate);
wherein a first recess is formed on the first segment of the bottom wall body in a length direction of the bottom wall body, depressed from the bottom wall body in the direction from the first side towards the second side, and extending along the first segment of the bottom wall body of the gasket groove (13) (see annotated fig. 4-SONG-FIRST SEGMENT, page 3); and
wherein the second segment of the bottom wall body of the bottom wall is different from the first segment (since they are simply not the same; see annotated fig. 1-SONG, above);
Regarding claim 2, Song discloses:
the first recess comprising two recesses respectively disposed on two sides of the first segment in a width direction of the first segment, and spaced from each other in the width direction of the first segment (clearly seen in annotated fig. 4-SONG-FIRST SEGMENT, page 3).
Regarding claim 3, Song discloses: 
the first recess being disposed on a middle portion of the first segment in a width direction of the first segment of the bottom wall body (clearly seen in annotated fig. 4-SONG-FIRST SEGMENT, page 3).
Regarding claim 4, Song discloses: 
a second recess being formed on the second segment, and the first recess is deeper than the second recess (see annotated fig. 4–SONG-SECOND SEGMENT, below).

    PNG
    media_image3.png
    673
    747
    media_image3.png
    Greyscale

Regarding claim 5, Song discloses: 
an inlet opening (12’) formed in the plate body (10) for forming an inlet port of the plate heat exchanger (fig. 1); and

the first segment is in an area around the inlet opening (12’) and the outlet opening (12’) (see annotated fig. 1-SONG, page 4) (since, again, the groove -13- is formed in an area around the inlet opening, per par. 0010, lines 1-8), and
the second segment extends in a direction from the inlet opening (12’) to the outlet opening along an edge portion of the plate body (10) (since the groove -13- is also formed in an area along the plate -10-, per par. 0010, lines 1-8) (see also annotated fig. 1-SONG, page 4, where gasket -20- is located along the edge of the plate -10) [par. 0017];
Regarding claim 6, Song discloses: 
the first segment comprising a circular portion and a connection portion connecting the circular portion to the second segment (clearly seen in annotated fig. 1-SONG-page 4).
Regarding claim 8, Song discloses: 
a plate heat exchanger [par. 0002] comprising:
a plurality of heat transfer plates (10) of claim 1, which are stacked on top of each other (fig. 4); and
gaskets (20) disposed in the gasket grooves (13) of some of the plurality of heat transfer plates (10) (fig. 4) [par. 0010, lines 4-8].
Regarding claim 9, Song discloses: 
each of the gaskets (20) having a gasket body (20) with a top surface, and a protrusion (21) protruding from a middle portion, in a width direction of the top surface, and extending along a length direction of the gasket body (20) (clearly seen in annotated fig. 4-SONG-FIRST SEGMENT, page 3).
Regarding claim 10, Song discloses: 
the first recess comprising two first recesses respectively disposed on two sides of the first segment in a width direction of the first segment, and spaced from each other in the width direction of the first segment by a determined distance (see annotated fig. 4-SONG-FIRST SEGMENT, page 3), and
a top of the protrusion (21) of each of the gaskets (20) has a width that is shorter than the predetermine distance (clearly seen in annotated fig. 4-SONG-FIRST SEGMENT, page 3).
Regarding claim 11, Song discloses:
the recess being disposed on a middle portion of the first segment in a width direction of the first segment of the bottom wall body (see annotated fig. 4-SONG-FIRST SEGMENT, page 3), and
a top of the protrusion (21) of each of the gaskets (20) has a width that is shorter than the recess (clearly seen in annotated fig. 4-SONG-FIRST SEGMENT, page 3).
Regarding claim 16, Song discloses:
the bottom wall body of the bottom wall of the second segment being flat (see annotated fig. 4-SONG-SECOND SEGMENT, page 5).

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song.
Regarding claim 17, Song discloses: 
a heat transfer plate (10) for a plate heat exchanger [par. 0002] (figs. 1 and 4), the heat transfer plate (10) comprising: 
a plate body (10) having a first side and a second side opposite to the first side (see annotated fig. 4-SONG-RECESS, page 8);
a gasket groove (13) formed on the plate body (10), depressed from the plate body (10) in a direction from the first side towards the second side (see annotated fig. 4-SONG-RECESS, page 8)
the gasket groove having two side walls and a bottom wall (see annotated fig. 4-SONG-RECESS, page 8),
each side wall extending downward from the plate body (10) to the bottom wall and the bottom wall having a bottom wall body (see annotated fig. 4-SONG-RECESS, page 8);
wherein the gasket groove (13) includes a first segment and a second segment serially arranged and connected in a lengthwise direction of the gasket groove (see annotated fig. 1-SONG, page 4),

    PNG
    media_image4.png
    657
    714
    media_image4.png
    Greyscale

the first segment extending along a first length of the gasket groove (13) (see annotated fig. 1-SONG, page 4), and the second segment extending along a second length of the gasket groove (13) that is different than the first length (see annotated fig. 1-SONG, page 4) (it is noted, the gasket groove of Song is formed along both the outer circumference of the fluid holes -12’- and the edge of the heat transfer plate -10-) [par. 0004, lines 15-17 and par. 0010, lines 2-7],
the first segment being in an area around an inlet opening (12’) (see annotated fig. 1-SONG, page 4) (it is noted, again, per par. 0010, lines 1-8, the groove -13- is formed in an area around the inlet opening), and the second segment extending in a direction from the inlet opening (12’) to an outlet opening (12’) along an edge portion of the plate body (10) (see annotated fig. 1-SONG, page 4) (it is noted, again, per par. 0010, lines 1-8, the groove -13- is also formed in an area along the length of the plate);
wherein the first segment of the gasket groove (13) includes a recess extending the length of the first segment, the recess being formed on the bottom wall body in a length direction of the bottom wall body, the recess being depressed from the bottom wall body in the direction from the first side towards the second side (see annotated fig. 4-SONG-RECESS, above); and

Regarding claim 18, please refer to the rejection of claim 16, above.
Regarding claim 19, please refer to the rejection of claim 2, above.
Regarding claim 20, please refer to the rejection of claim 3, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song on View of Persson (US 201/0034276).
Regarding claims 12-15, although Song does not disclose each gasket (20) having a lower surface with a shape that does not reflect the recess, it is old and known in the art of heat exchanger plates the use of gasket of a particular shape that, when manufacturing the plate, will be deformed by the plates in order to accommodate to the shape of the plate for the purpose of securing a better seal between the plates. Persson, for instance, also directed to a heat exchanger comprising a stack of heat exchangers plates (1a, 1b, 1c) (figs. 1 and 2a-2b), each plate having a groove (10), and a gasket (9) being arranged in the groove (10), teaches the gasket (9) having a shape that does not reflect the recess (the gasket is deformed when the plates -1a, 1b- are stacked together) [par. 0036, lines 1-4] for the purpose of having a stronger compression of the gasket in the regions of the protrusions (14, 15) [par. 0036, lines 4-6] securing a better seal.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate in Song the teachings of Persson to have each gasket having a lower surface with a shape that does not reflect the recess, in order to attain a stronger compression of the gasket in the regions of the protrusions, securing a better seal.

Response to Arguments
Applicant's arguments filed 05/03/2021 directed to newly amendment claims 1 and 17 have been fully considered but they are not persuasive.
Applicant arguments of pages 6-17 are directed to annotated figures made by the Examiner in the Office Action of 02/23/2021 intended to interpret the claims before the present amendments. None of the annotated figures mentioned in the remarks are used in the new grounds of rejection presented above. New annotated figures, clearly interpreting the limitations of the amended claims are presented in this Office Action. Please refer to the rejection of the claims, above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        



/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763